DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Apr. 11, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Examiner notes the priority date for the pending application is Sept. 17, 2019.

Claim Status
 
The status of claims is as follows: 
Claims 1–9 remain pending, amendments entered, and examined with Claims 1, 8, and 9 in independent form.
Claims 1, 2, 4,8, and 8 are amended.
No Claims are cancelled or added.

Response to Amendment
Applicant's Amendment has been reviewed against Applicant’s Specification filed Sept. 14, 2020, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address objections to Applicant’s Specification has been reviewed and has overcome each and every objection to Applicant’s Specification previously set forth in the Non-Final Office Action mailed Jan. 11,  2022 [“Non-Final Office Action"]. The objection to Applicant’s Specification is withdrawn. Applicant's Amendment to the Specification is acknowledged and entered.
Applicant's Amendment to address objections to the drawings has been reviewed and has overcome each and every objection to the disclosure previously set forth in the Non-Final Office Action. The objection to the drawings is withdrawn.
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(b) has been reviewed and has overcome each and every rejection under § 112(b) previously set forth in the Non-Final Office Action. The rejection of Claims 2 and 4 under § 112(b) is withdrawn.
Response to Arguments
35 USC § 101 Argument
	Applicant argues the amended claims do not recite the abstract idea exception abstract idea of certain methods or organizing human activity. Applicant’s Reply at *10. No further explanation is articulated. Next, Applicant argues in the alternative that even if the claims recite an abstract idea exception, the exception is integrated into a practical application in the amended limitations because the amendments are focused on improvements to the user interface. Id. at 10–1. Last, Applicant argues again in the alternative that the pending claims through the amended imitations recite “significantly more” than the alleged abstract idea. Id. at 11–2. Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. The pending, amended claims merely use the computer as a tool and nothing precludes a person from performing the amended limitation by head and hand. A abstract idea exception cannot a practical application or inventive concept. MPEP § 2106.05(I).
At the same time the USPTO issued its 2019 Revised Subject Matter Eligibility Guidance (2019 PEG) in also issued subject matter eligibility examples involving abstract ideas.1 In Example 37, Claim 2, the example held the claims did not recite a judicial exception at Step 2A, Prong One. In that example, the hypothetical claims recited “determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time” [“determining step”]. The example reasoned that the “determining step” “is not practically performed in the human mind … because it requires a processor accessing computer memory indicative of [computer] application usage.” (emphasis Examiner)
In Example 37, Claim 3, the example held the claims ineligible under § 101. In that example, the hypothetical claims recited “determining, by a processor, the amount of use of each icon over a predetermined period of time” [“determining step”] and “ranking the icons, by the processor, based on the determined amount of use” [“ranking step”]. The example reasoned both the “determining step” and “ranking step” recited mental process and did not integrate the abstract idea exception into a practical application because the processor was not required to perform the determining and ranking steps. This is distinguishable from the processor in Example 37, Claim 2, which required a processor accessing computer memory indicative of computer application usage, something a human could not do, i.e., a human could not mentally or by hand access computer memory.
Here, the pending claims are more like the ineligible Example 37, Claim 3, with the amended limitations reciting mental processes. Amendments to the claims recite: 
[A] receiving information of a first maximum amount being a total amount to be liquidated by the lump-sum payment and one payment of the multiple times of payments within the predetermined period, designated by a user;

[B] setting a maximum amount per one payment of the multiple times of payments as a second maximum amount; 

[C] displaying the first maximum amount and the second maximum amount on an input/output interface; and 

[D] changing, by a user, in the input/output interface, a ratio of the second maximum amount regarding the first maximum amount, wherein the ratio of the second maximum amount regarding the first maximum amount is set equal to or less than a predetermined ratio.

The claimed computer is merely used as a tool and under BRI, nothing precludes a person practically performing any of the claimed functions in Limitations [A]–[D], above. Because a human can also practically perform the claimed functions, using a computer to perform the same functions amount to no more than claiming “apply it” (or an equivalent) with a computer. MPEP § 2106.05(f). Our Supreme Court in Alice holds that this is not enough to confer patent eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208 (2014) (“Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Wholly generic computer implementation is not generally the sort of additional feature that provides any practical assurance that the process is more than a drafting effort designed to monopolize the abstract idea itself.”) (cleaned up)
35 USC §§ 102, 103 Argument
Applicant’s arguments with respect to Claims 1–9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: instructions (code) stored in the claimed memory.
Claim 8: Applicant amended Claim 8 to recite “An information processing apparatus comprising a memory and a processor configured to: [perform several steps].” No instructions or code is claimed. Applicant’s Specification discloses that the instructions are essential. E.g., Spec., ¶ [0039] (“The processor 201 executes processing, functions, and/or methods realized by codes or instructions included in a program stored in the storage 203.”) Without claiming the necessary instructions stored in memory, the processor and memory alone cannot perform the claimed steps. Examiner notes that the Independent Claim 9 recites “a program” for performing the same steps claimed in Claim 8, which Examiner finds is probative of the essential nature of the instructions.

Claim Interpretation
	Claims 1, 8, and 9 were amended to recite “input/output interface.” Examiner interprets the use of the slash (“/”) in this limitation as “and”. Thus, “input/output interface” is “input and output interface” only and does not include alternate interpretations such as  “input or output interface.” Spec. ¶ [0042]. Examiner cautions against using a slash “/” in claim language because infringement could turn on its meaning to an Article III court and creates a colorable claim of alternative interpretations by alleged infringers. See, Bracco Diagnostics Inc. v. Maia Pharm., Inc., 839 Fed. Appx. 479, 489 (Fed. Cir. 2020) (holding “district court correctly construed the backslash [sic] in surfactant/solubilizer to mean ‘and’ or ‘or’” and “affirm[ing] the judgment of infringement”).

Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 
Step 1: Claims 1–9 are directed to a statutory category. Claims 1–7 recite “a method” and are therefore, directed to the statutory category of “a process.” Claim 8 recites an “apparatus” and is therefore, directed to the statutory category of “a machine.” Claim 9 recites “a computer readable medium” and is therefore, directed to the statutory category of “an article of manufacturer.”
Representative Claim
 
Claim 8 is representative [“Rep. Claim 8”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
8. An information processing apparatus comprising 

[A] a memory and a processor configured to: 

[B] 30provide a deferred payment service that includes a lump-sum payment to be liquidated in lump-sum within a predetermined period, and multiple times of payments to be liquidated respectively on a-64- plurality of dates including a date within the predetermined period and dates after the predetermined period; 

[C] receive information of a first maximum 5amount being a total amount to be liquidated by the lump-sum payment and one payment of the multiple times of payment within the predetermined period, designated by a user; and 

[D] set a maximum amount per one payment of the multiple times of payments as a second maximum amount;

[E] display the first maximum amount and the second maximum amount on an input/output interface; and 

[F] change, by a user, in the input/output interface, a ratio of the second maximum amount regarding the first maximum amount, wherein the ratio of the second maximum amount regarding the first maximum amount is set equal to or less than a predetermined ratio.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 8 recites “provide a deferred payment service [extending credit] that includes that includes a lump-sum payment … and multiple times of payments” in Limitation B, which recites the abstract idea exception of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). Limitations C, D, E, and F are the required steps to “provide the deferred payment service” and therefore, recite the same abstract idea exception. Id.
Step 2A, Prong Two: A claim simply recites a judicial exception with the words ‘apply it’ (or an equivalent), such as mere instructions to implement an abstract idea on a computer, when a claim: (1) fails to recite details of how a solution to a problem is accomplished; MPEP 2106.05(f)(1); (2) invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data, or simply adds a general purpose computer or computer components after the fact to an abstract idea; MPEP 2106.05(f)(2); or (3) generically recites an effect of the judicial exception or claims every mode of accomplishing that effect. MPEP 2106.05(f)(3).
The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); (2) further limits the abstract idea exception. MPEP § 2106.05(I). The additional elements are: a memory, a processor, and input/output interface.
Regarding the memory, processor, and input/output interface, Applicant’s Specification does not otherwise describe it or describes it using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a “generic computer.” E.g., Spec., ¶¶ [0039] (generic exemplary processor), [0040] (generic exemplary memory), [0037] (generic interface). Limitations B, C, D, E, and F describes the memory, processor, and input/output interface [“generic computer”] configured to perform the steps of the claimed invention, which represents the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Additionally, Limitation B describes the functions of the “generic computer” as “provid[ing] [transmitting/receiving] a deferred payment service that includes a lump-sum payment … and multiple times of payments”; Limitation C describes the functions of the “generic computer” as “receiv[ing] information”; Limitation E describes the functions of the “generic computer” as “displaying information”; and Limitation F describes the functions of the “generic computer” as “change (receive), by the user, … a ratio.” This takes a generic piece of hardware and describe the functions of transmitting, receiving, storing, and displaying data, which merely invokes computers or other machinery in its ordinary capacity. MPEP § 2106.05(f)(2). The transmitting, receiving, storing, and displaying data is so brad that it covers any solution to doing so with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). 
“[A] claim whose entire scope can be performed mentally, cannot be said to improve computer technology.” MPEP 2106.05(a) (citation omitted). “Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. Id. (citation omitted).
Here, Limitation D can be performed mentally or with pen and paper without the aid of a computer. Limitation D describes the functions of the “generic computer” as “set a maximum amount per one payment of the multiple times of payments as a second maximum amount,” which recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). This limitation, as drafted, recites a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses looking at  “a maximum amount per one payment of the multiple times of payments” and forming a simple judgement to “set” the “maximum amount” as “A second maximum amount.” In further support that Limitation D may be performed in the human mind or with pen and paper, the setting of the maximum about as a second maximum about is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III). As such, an abstract idea exception itself cannot provide a practical application or inventive concept. MPEP § 2106.05(I).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 8 is directed to an abstract idea. Rep. Claim 8 is not substantially different than Independent Claims 1 and 9 and includes all the limitations of Rep. Claim 8. Therefore, Independent Claims 1 and 9 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 8 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0154].
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea.
Rep. Claim 8 is not substantially different than Independent Claims 1 and 9 and includes all the limitations of Rep. Claim 8. Therefore, Independent Claims 1 and 9 are also directed to the same abstract idea. 
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2 and 4 recite “setting amount obtained by subtract[ion],” which recites the abstract idea exception of mathematical calculations, a particular form of mathematical concepts. MPEP § 2106.04(a)(2)(I)(C). The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05 (citing and quoting RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract").
Dependent Claim 3 recites “determining a limit amount of debt available for the deferred payment service based on information of the user,” which recites the abstract idea exception of a simple mental process under BRI but for the recitation of the generic computer components claim language. MPEP § 2106.04(a)(2)(III). For the same reason as described in response to Dependent Claim 2 supra, the inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Dependent Claim 5 recites “setting the second maximum amount at or below a predetermined ratio of the first maximum amount, wherein the predetermined ratio is determined based on information of the user, which recites the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Dependent Claim 6 recites “permitting use of the multiple times of payments if a price of a product purchased by the user is equal to or more than a predetermined amount,” which recites the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Dependent Claim 7 recites “restricting use of the multiple times of payments based on a type of product purchased by the user,” which recites the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Conclusion

Claims 1–9 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 8 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (J.P. Pat. No. 2005-174033A) [“Suzuki”] in view of Imrey et al. (U.S. Pat. Pub. No. 2018/0012300) [“Imrey”].


Regarding Claim 1, Suzuki discloses
An information processing method to be executed by an information processing apparatus, comprising: 
(Examiner interprets the italicized preamble limitation as intended use and given no patentable weight. MPEP § 2103(I)(C). See at least p. 002, where “The payment method change processing means transmits the payment method selection information to the credit card member terminal so as to select one payment method from a plurality of payment methods, and receives information of the selected one payment method from the credit card member terminal.”)

providing a deferred payment service that includes a lump-sum payment to be liquidated in lump-sum within a predetermined period, and multiple times of payments [installment payment] to be liquidated respectively on a plurality of dates including a date within the predetermined period and dates after the predetermined period;
(Examiner interprets the italicized limitation as intended use because it describes the purpose or function of the thing being claimed and given no patentable weight. MPEP § 2103(I)(C). The italicized limitation is further not positively claimed because it describes a conditional future act. MPEP § 2115 (“A claim is only limited by positively recited elements”). The italicized limitation is also conditional and conditional language does not serve to differentiate the method claims from the prior art because those steps are not required to be performed. MPEP § 2111.04(II). 
See at least Abstract, p. 001, where “To enable freer setting/changing of a payment type according to a use situation of a user, temporary change in the payment amount set in each the payment type, lump-sum payment in revolving payment or the like, and setting of the payment type according to a payment plan of the user in a prescribed period, such as years.” “A payment system that uses a credit to debit payments for purchases of goods, etc., has multiple payment methods depending on the number of withdrawals. For example, “one time payment (lump sum payment)”, “two times payment” ”,“ Installment payment”,“ revolving payment ”, and the like.” Id.)

receiving information of a first maximum amount being a total amount to be liquidated by the lump-sum payment […] designated by a user;
(Examiner interprets the italicized limitation as intended use because it describes the purpose or function of the thing being claimed and given no patentable weight. MPEP § 2103(I)(C). The italicized limitation is further not positively claimed because it describes a conditional future act. MPEP § 2115 (“A claim is only limited by positively recited elements”). The italicized limitation is also conditional and conditional language does not serve to differentiate the method claims from the prior art because those steps are not required to be performed. MPEP § 2111.04(II).
See at least p. 002, “The payment method change processing means transmits the payment method selection information to the credit card member terminal so as to select one payment method from a plurality of payment methods, and receives information of the selected one payment method from the credit card member terminal.” “The normal payment amount is an upper limit payment amount to be paid each month by credit, and is a set amount specified in advance by a credit user.” p. 004. “A second aspect of the credit payment method setting and changing system according to the present invention is an aspect that enables one-time payment in revolving payment or the like.” p. 003.) 

receiving […] one payment of the multiple times of payments [normal monthly payment amount] within the predetermined period [monthly], designated by a user; (See at least p. 004, “The normal payment amount is an upper limit payment amount [maximum] to be paid each month by credit, and is a set amount specified in advance by a credit user. In the credit processing, this normal payment amount is the maximum amount charged to the user.”)

Suzuki discloses [1] receiving a total amount to be liquidated by lump-sum payment and receiving one payment of a multiple times payment [installment payment], each payment type designated the user and [2] setting a maximum amount per one payment of the multiple times of payments as a second maximum amount as explained above. However, solely to advance prosecution, and alternatively, Suzuki does not disclose but Imrey discloses limitation [1] and [2]. Suzuki does not disclose an input/output interface and thus, the limitations that require user input using same.

Imrey discloses
receiving information of a first maximum amount [lump-sum payment] being a total amount to be liquidated by the lump-sum payment and one payment of the multiple times of payments within the predetermined period [monthly payment], designated by a user; [alternative rejection]
(Examiner interprets the italicized limitation as intended use because it describes the purpose or function of the thing being claimed and given no patentable weight. MPEP § 2103(I)(C). The italicized limitation is further not positively claimed because it describes a conditional future act. MPEP § 2115 (“A claim is only limited by positively recited elements”). The italicized limitation is also conditional and conditional language does not serve to differentiate the method claims from the prior art because those steps are not required to be performed. MPEP § 2111.04(II). 
See at least Fig. 23B, “I’d like to pay part now and finance the rest”; “$400. Enter the amount you wish to pay now. The amount must be more than zero.” “1. Pay $62.00 per month for 10 months … 3. Pay $31.25 per month for 20 months.” The lump sum payment is $400; the installment payment is $62/month, both amounts designed by the user and received by the payment deferral service.)

setting a maximum amount per one payment of the multiple times of payments [monthly payment = $133.75] as a second maximum amount; 
(See at least Fig. 23D and associated text ¶ [0185], indicating the amount owed of $2345.23; two adjustable sliders selectable by the user to adjust the lump sum payment made “today” from $200–$2000; the number of months for desired repayment from 6–36; and the amount of monthly payment ($133.75).)

displaying the first maximum amount [lump-sum payment] and the second maximum amount [monthly payment = $133.75] on an input/output interface; and 
(See at least Fig. 23D and associated text ¶ [0185] as explained supra.)
changing, by a user, in the input/output interface, a ratio of the second maximum amount [monthly payment] regarding the first maximum amount [lump-sum payment] 
(See at least Fig. 23D and associated text ¶ [0185] as explained supra using sliders. The larger the lump sum payment reduces the amount of the monthly payment, and vice versa. The corresponding reduction in the monthly payment when a larger lump sum payment is made today is a ratio. Alternatively, see Fig. 23A disclosing “1. Make a full payment of $1000.00 [“Option #1”]” and “3. Pay $250.00 now and $77.25 per month for 10 months [“Option #3”].” If “Option #1” is selected by the user, the ratio of the monthly payment to the lump-sum payment is “zero” because there are no monthly payments. If Option #3 is selected, the ration of the monthly payment to the lump sum payment is changed.)

wherein the ratio of the second maximum amount regarding the first maximum amount is set equal to or less than a predetermined ratio.
(See at least example in ¶ [0178], “Server 102 may have, for the particular creditor, a rules set that specifies that by paying over 50 percent of the amount due, the user is to be offered three options: (1) payment of the remaining amount due (here, $400); (2) payment of 10 percent of the remaining amount [predetermined ratio] due each month for 10 months plus a flat $2 fee; or (3) payment of 5 percent of the remaining amount [predetermined ratio] due plus a flat $1.25 fee.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the claimed deferred payment features explained by Imrey, to the known invention of Suzuki, with the motivation to “improve[ ] transaction resolution, such as debt settlement [and repayment].” Imrey, ¶ [0024]. 

	Regarding Claim 2, Suzuki and Imrey disclose
The information processing method according to claim 1 as explained above.
Suzuki further discloses
further comprising setting an amount obtained by subtracting the second maximum amount from the first maximum amount being a total amount to be liquidated by the lump- sum payment and one payment of the multiple times of payments within the predetermined period, as a maximum amount to be liquidated by the lump-sum payment. 
(Examiner interprets the italicized limitation as intended use because it describes the purpose or function of the thing being claimed and given no patentable weight. MPEP § 2103(I)(C). Examiner interprets “setting an amount obtained” as defined by the claim as “setting … a maximum amount to be liquidated by the lump-sum payment.” 
See at least p. 005, where “when a balance of payment of 30,000 yen is generated due to an account receivable of 30,000 yen for a certain month (N month) [maximum amount to be liquidated by the deferred payment service], the normal payment amount (for example, 20,000 yen) The interest amount α is processed, and the payment balance becomes 10,000 yen. Further, the payment balance of 10,000 yen and interest β are processed on the settlement date of the next month (N + 1) month, and the payment balance becomes 0 yen.” Here, the periodic payment amount of 20,000 yen, selected by the user as explained infra, is subtracted from the maximum amount to be liquidated (30,000 yen) to determine a lump sum payment of 10,000 yen, next month (N+1).) Other examples p. 007 discussing Fig. 7.)

Regarding Claim 5, Suzuki and Imrey disclose
The information processing method according to claim 1 as explained above.
Suzuki further discloses
further comprising setting the second maximum amount at or below a predetermined ratio of the first maximum amount, wherein the predetermined ratio is determined based on information of the user.  
(Examiner interprets a predetermined ratio is 100% and therefore, the second amount is equal to the first amount. See at least p. 004, where “The file processing means sets the normal payment amount and the annual payment month based on the setting request, and sets at least one data item of the annual payment month, the changed payment amount or the increase / decrease amount based on the change request.” The payment amount change flag is a flag indicating that the payment amount has been changed, and the changed payment amount is the changed payment amount. In the month in which this flag is set, credit payment processing is performed with the changed payment amount instead of the normal payment amount. An increase / decrease amount can be set instead of the change payment amount. When the increase / decrease amount is set, the change payment amount can be obtained by adding or subtracting the increase / decrease amount to the normal payment amount.” p. 004–5. The invention of Suzuki permits the user to define a normal payment amount (first maximum amount) and then change that amount to an amount less than the normal payment (decrease normal payment amount). The changed amount is determined based on information of the user as it is user selected. Alternatively, see p. 007, where the credit contract details of the user define a user’s credit limit.) 

Regarding Claim 6, Suzuki and Imrey disclose
The information processing method according to claim 1 as explained above.
Suzuki further discloses
further comprising permitting use of the multiple times of payments if a price of a product purchased by the user is equal to or more than a predetermined amount.  
(Applicant’s use of conditional language does not serve to differentiate the method claims from the prior art because those steps are not required to be performed. MPEP § 2111.04(II). Here, Applicant claims “permitting use of the multiple times of payments” which is conditioned upon “if a price of a product purchased by the user is equal to or more than a predetermined amount.” If a price of a product purchased by the user is NOT equal to or more than a predetermined amount, then this method step would not be performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied – regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. MPEP § 2111.04(II). 
Alternatively, Suzuki discloses a  “two times payment” ”,“ Installment payment”,“ revolving payment ”, and the like” which is set by the user. See rejection to Claim 1 and p. 001.
Regarding Claims 8 and 9, the limitations are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Suzuki and Imrey for the same rationale presented in Claim 1 supra.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Imrey in view of Tada et al. (U.S. Pat. Pub. No. 2020/0193409) [“Tada”].

Regarding Claim 3, Suzuki and Imrey disclose
The information processing method according to claim 1 as explained above.
Tada discloses
further comprising determining a limit amount of debt available for the deferred payment service based on information of the user.  
(Examiner interprets the italicized limitation as intended use because it describes the purpose or function of the thing being claimed and given no patentable weight. MPEP § 2103(I)(C). Examiner interprets “determining a limit amount of debt available” is “determining a user credit limit.” 
See at least ¶ [0202], where “The credit level setting unit 331 in the present embodiment may also calculate and set the credit levels of users.” The limit setting unit 332 in the present embodiment calculates and sets a borrowing limit of each user based on the credit level of the user included in the user information and the credit level of each EC site included in the site information. A borrowing limit of the user is, for example, an upper limit of the amount of money that can be paid in a lump sum with a deferred service among settlement services provided on the server 110B.” ¶ [0203]; See also Fig. 16.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have determined a limit amount of debt available for the deferred payment service based on information of the user as explained in Tada, to the known invention of Suzuki, with the motivation “to set an appropriate upper limit of the amount of settlement” for the user. Tada, ¶¶ [0008], [0203].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Imrey, and Tada in view of Eubanks (U.S. Pat. Pub. No. 2002/0091634) [“Eubanks”].

Regarding Claim 4, Suzuki, Imrey, and Tada disclose
The information processing method according to claim 3 as explained above.
Eubanks discloses
further comprising setting an amount obtained by subtracting the first maximum amount 
being a total amount to be liquidated by the lump-sum payment and one payment of the multiple times of payments within the predetermined period 
from the limit amount of debt available for the deferred payment service, as a limit amount of debt available for the multiple times of payments.
(Examiner interprets the italicized limitation as intended use because it describes the purpose or function of the thing being claimed and given no patentable weight. MPEP § 2103(I)(C). Examiner interprets “setting an amount obtained” as defined by the claim as “a limit amount of debt available for the multiple times of payments,” which is available credit. See at least Fig. 8B and associated text ¶ [0043], “124 decision block where a test is made to determine if the customer has a sufficient credit limit to make the deferred purchases. The available credit limit is determined by subtracting existing purchases made using the deferred payment system for which payments have not yet been made from the customer's credit limit. The price of the selected products which the user wishes to purchase using the deferred payment plan are then compared to the available credit limit.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have set an amount obtained by subtracting the maximum amount to be liquidated by the deferred payment service within the predetermined period from the limit amount of debt available for the deferred payment service, as a limit amount of debt available for the multiple times of payments as explained in Eubanks, to the known invention of Suzuki, with the motivation to determine if “sufficient credit is available” for deferred payment purchases by the user. Eubanks, Fig. 8B, step 12, ¶ [0043].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Imrey in view of Mancini (U.S. Pat. No. 7,606,764) [“Mancini”].

Regarding Claim 7, Suzuki and Imrey disclose
The information processing method according to claim 1 as explained above.
Mancini discloses
further comprising restricting use of the multiple times of payments [installment based credit purchase] based on a type of product purchased by the user.
(See at least col. 2:65–col. 3:3, “determining if a purchase includes a product having a price that qualifies for installment repayment, determining if a purchase includes a type of product that qualifies for installment repayment, and approving the purchase under a installment repayment plan if the product qualifies.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have restricted use of the multiple times of payments based on a type of product purchased by the user as explained in Mancini, to the known invention of Suzuki, with the motivation to “encourage responsible spending and to reinforce the notion of separating capital asset purchases from consumption purchases.” Mancini, col. 9:7–10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1  https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf